DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfield et al. [US 9718468] in view of Neumann [US 20210035661].
As to claim 1. Barfield discloses A system for detecting a risk using pattern analysis of layered tags in user log data, the system comprising: 
a layered tag information and risk tag information, binary classification tree BCT 300, as illustrated in [fig. 3] and described in [col. 10, lines 4-23], wherein the nodes 310 representing sensor data arranged in a level format reads on the claimed “layered tag information” and the conclusion nodes 330 assigning a risk of collision to nodes reads on the claimed “risk tag information”, according to a pattern corresponding to the layered tag information are matched with each other and are managed, [col. 10, lines 4-23] the classification tree is managed according to a decisions 320 to match the tag information to a risk level; wherein [col. 15, lines 47-52] input data is labeled, which reads on the claimed “tag”; 
a user group terminal, user device 140, sensor unit 120 [fig. 1], configured to provide user log data that is detected or input through sensors and input devices, [col. 15, lines 26-29] user sensor data collected from a user device; and
a risk prediction and response server, collision prediction unit 110, [fig. 1, col. 1, liens 52-55], configured to analyze the user log data provided from the user group terminal, [col. 1, lines 64-66] the collision prediction unit collects data from user device 140, to detect a pattern of tags and configured to perform a response on a risk tag corresponding to the pattern of tags, [col. 15, lines 52-62] the labeled input data used to determine collision likelihood based on collision probability and relative changes in collision likelihoods, which reads on the claimed “pattern of tags”.
Barfield fails to disclose the system comprising a tag hierarchical database in which the layered tag information and the risk tag information are stored.
Neumann teaches a database for labeled data, [fig. 7, 0069] that includes a hierarchical table 712, that is used in decision tree classification algorithm, [0048].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Barfield with that of Neumann so that the collision prediction unit can store the tagged sensor information in a database for repeated access instead of recreating the table every time it is needed.

As to claim 5. Barfield discloses The system of claim 1, wherein the risk prediction and response server includes: 
a terminal log manager, collision prediction unit 110 performing the steps of fig. 5, [col. 15, lines 16-20], configured to record a situation from the user log data received from the user group terminal on the basis of a time of a terminal user and configured to proceed with pre-processing on the recorded situation, [fig. 5, step 510; col. 15, lines 26-37] data collected from a group of sensor units and pre-process the collected data; 
a pattern tagging processor, collision prediction unit 110 performing the steps of fig. 5, [col. 15, lines 16-20], configured to extract a risk tag, [col. 15, lines 42-62] input data analyzed to record and label the data that correspond to a collision event, according to a frame provided by the tag hierarchical database using the collected user log data, [fig. 5, step 520; col. 15, lines 42-62] collected data is assigned collision probability; and 
a risk tag processor, collision prediction unit 110 performing the steps of fig. 5, [col. 15, lines 16-20], configured to provide a countermeasure for the detected pattern, [fig. 5, step 550; col. 16, lines 18-24] recommendations for avoiding the collision generated.

As to claim 6. Barfield discloses The system of claim 5, wherein the pattern tagging processor sequentially matches the collected user log data with the tags for each layer to detect a pattern, [fig. 3, col. 4-22] binary classification tree used to match a labeled data to a pattern of collision or non-collision based on the path taken in the classification tree.

As to claim 10. Barfield discloses A method of detecting a risk using pattern analysis of layered tags in user log data, the method comprising: 
collecting, by a terminal log manager, collision prediction unit collect data regarding vehicle and user, [col. 1, lines 52-60] including “road conditions”, user log data provided from a user group terminal, [col. 1, lines 52-60] data collected from sensor unit 120 and user devices 140; 
detecting layer information through the collected user log data, [col. 8, lines 41-50] collected data labeled according to collision likelihood; and 
detecting a risk pattern through the detected layer information, [col. 10, lines 4-22] collision probability determined based on a pattern of decision in the classification tree.
Barfield fails to disclose that the method comprising generating a group, and storing the group in a database.
Neumann teaches a database for labeled data, [fig. 7, 0069] that includes a hierarchical table 712, that is used in decision tree classification algorithm, [0048].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Barfield with that of Neumann so that the collision prediction unit can store the tagged sensor information in a database for repeated access instead of recreating the table every time it is needed.

Claims 2-4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfield in view of Neumann as applied in claim 1 above, further in view of Kim et al. [US 20180287649].
As to claim 2. Barfield discloses The system of claim 1, wherein the user group terminal includes: 
a smart terminal including a sensor configured to detect a movement speed, [col. 4, lines 13-17], a sensor configured to detect movement of a terminal, [col. 4, lines 13-17], and a sensor configured to detect a position of a terminal, [col. 4, lines 4-10]; and 
a wearable device worn on a human body, [col. 4, lines 49-53].
The combination of Barfield and Neumann fails to disclose that the wearable device including at least one of a sensor configured to detect a movement speed, a sensor configured to detect movement of a terminal, a sensor configured to detect a position of a terminal, and a sensor configured to detect a heart rate of a user.
Kim teaches a wearable device including speed sensor 420 [0105], gyroscopic sensor 414 [0102], which reads on the motion sensor claimed, position sensor 408, and biometric sensor 404 that can read the heart rate of the user, [0103].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Barfield and Neumann with that of Kim so that the system can include physiological data and additional motion data to determine the risk of collision.

As to claim 3. The combination of Barfield and Neumann fails to disclose The system of claim 1, wherein the user log data includes at least one piece of information among a terminal user identifier including a terminal user individual identifier of a terminal user, a terminal user movement state including information about a position or movement of the terminal user as information related to a movement state of the terminal user, and a terminal user state including information about a heart rate of the terminal user.
Kim teaches a wearable device including speed sensor 420 [0105], gyroscopic sensor 414 [0102], which reads on the motion sensor claimed, position sensor 408, and biometric sensor 404 that can read the heart rate of the user, [0103]; wherein sensor data can be stored and used to detect state of movement, [0157]; wherein the system stores user identification information, [0174].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Barfield and Neumann with that of Kim so that the system can include physiological data and additional motion data to determine the risk of collision.

As to claim 4. Barfield discloses The system of clam 3, wherein the user log data includes terrain feature information of a nearby area of a user provided from an external server, [col. 5, lines 49-53] surface conditions and weather information of the nearby area obtained using weather center data, [col. 7, lines 34-37] weather external to the vehicle.

As to claim 11. Barfield discloses The method of claim 10, wherein the user log data includes at least one piece of information among: terminal user surrounding information including terrain feature information of a nearby area of the terminal user, [col. 5, lines 49-53] surface conditions and weather information, [col. 7, lines 34-37] weather external to the vehicle.
The combination of Barfield and Neumann fails to disclose that the user log data includes a terminal user identifier including a terminal user individual identifier of a terminal user; a terminal user movement state including information about a position or movement of the terminal user as information related to a movement state of the terminal user; and a terminal user state including information about a heart rate of the terminal user.
Kim teaches a wearable device including speed sensor 420 [0105], gyroscopic sensor 414 [0102], which reads on the motion sensor claimed, position sensor 408, and biometric sensor 404 that can read the heart rate of the user, [0103]; wherein sensor data can be stored and used to detect state of movement, [0157]; wherein the system stores user identification information, [0174].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Barfield and Neumann with that of Kim so that the system can include physiological data and additional motion data to determine the risk of collision.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barfield.
As to claim 13. Barfield discloses A method of detecting a risk using pattern analysis of layered tags in user log data, the method comprising: 
collecting, by a terminal log manager, collision prediction unit collect data regarding vehicle and user, [col. 1, lines 52-60] and extract labels including “road conditions”, user log data provided from a user group terminal, [col. 1, lines 52-60] data collected from sensor unit 120 and user devices 140; 
detecting layer information, [col. 8, lines 41-50] collected data labeled according to collision likelihood, and a pattern through the collected user log data, [col. 10, lines 4-22] collision probability determined based on a pattern of decision in the classification tree; and 
extracting a risk tag corresponding to the detected layer information and the detected pattern, [fig. 3, col. 10, lines 4-22] collision probability determined based on a pattern of decision in the classification tree.

As to claim 15. Barfield discloses The method of claim 13, wherein the extracting of the risk tag includes: determining whether the risk tag is detected, [col. 8, lines 41-50] collected data labeled according to collision likelihood; and when the risk tag is detected in the determining, providing, by a risk pattern processor, a countermeasure for the risk tag, [fig. 5, step 550; col. 16, lines 18-24] recommendations for avoiding the collision generated.

As to claim 16. Barfield discloses The method of claim 13, further comprising providing a countermeasure for the risk tag on the basis of traffic accident data of Road Safety Transportation Corporation, [fig. 5, step 550; col. 16, lines 18-24] recommendations for avoiding the collision generated according to a predetermined standard defined using a score.

As to claim 17. Barfield discloses The method of claim 15, further comprising, when the risk tag is not detected in the determining, detecting, by an external environment risk pattern processing unit, a risk tag related to seasonal terrain and features, “upcoming road conditions” and surface conditions tag detected [fig. 3], a risk tag related to a floating population in surrounding area of a user, [col. 5, lines 57-63] “traffic conditions on the region of the driver, and a tag related to previous weather information, and responding to the risk tag, [col. 1, lines 55-60].

As to claim 18. Barfield discloses The method of claim 17, wherein the responding to the risk tag includes, by a risk tag processor, providing a warning alarm to a vehicle around a tunnel and providing a drowsy driving warning alarm to a driver who is drowsy driving, [col. 7, lines 29-34].

Allowable Subject Matter
Claims 7-9, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688